Citation Nr: 1125958	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to September 1944.

The issues of entitlement to service connection for bilateral hip disability and bilateral ankle disability come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.

The issue of entitlement to service connection for bilateral foot disability comes before the Board on appeal from a September 2010 rating decision.  A notice of disagreement was received in September 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in November 2010.

In June 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  During the hearing, the Veteran submitted additional evidence and waived any right to initial RO consideration of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for bilateral hip disability, bilateral ankle disability, and bilateral foot disability, which includes arthritis.  The Board notes that the Veteran's claim includes entitlement based on a secondary service connection theory; specifically, the Veteran contends that his claimed disabilities are related to his service-connected bilateral knee disabilities.  Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Veteran was afforded a VA examination for his claimed bilateral hip disability and bilateral ankle disability in September 2009.  The examiner diagnosed the Veteran with bilateral hip strain, right nondisplaced tibial fracture, and left ankle strain.  The examiner opined that it was less likely than not that the Veteran's bilateral hip and bilateral ankle problems were due to, caused by, or a result of his service-connected bursitis and arthritis of the knees.  The examiner's rationale was that the Veteran had problems with the repair of hammer toes, which had healed nicely, and that there was no evidence of foot problems, as claimed, to cause the problems with his hips and ankles.  The examiner noted that there was no evidence of excessive wear on the Veteran's shoes, which would have revealed abnormal ambulation.  The examiner also noted that x-rays showed an incidental finding of dextrorotoscolissis and spondylosis, which could have caused the Veteran's hip pain.

The Veteran was afforded a VA examination for his claimed bilateral foot disability in February 2011.  The examiner diagnosed the Veteran with bilateral hallus valgus; bilateral hammertoes of the 1st and 2nd toes which had been surgically repaired; bilateral osteoarthritis of the 1st metatarsal joint; and right calcaneal spur.  The examiner opined that the Veteran's bilateral foot disability was not caused by or a result of his service-connected disabilities of the right and left knee.  The examiner's rationale was that the Veteran's foot condition was due to the knee complaint in the military, when he was treated for bursitis of the knee.  The examiner concluded that the Veteran's bilateral foot disability was related to aging, and that type 2 diabetes and improper shoes over the years could affect his condition.  The examiner also included information regarding causes and risk factors associated with the Veteran's foot condition.

Unfortunately, the Board finds that the September 2009 and February 2011 VA opinions are inadequate, given that the examiners did not offer opinions as to whether the Veteran's claimed disabilities have been aggravated by the service-connected bilateral knee disabilities.  VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Therefore, further action at the RO level is necessary to remedy this deficiency.

In addition, the Board notes that the Veteran submitted a September 2010 VA podiatry note in support of his claim.  The notes states that the Veteran was seen for a chief complaint of pain to the toes and ball of his feet, as well as complaints of knee, hip, and back pain.  The Veteran reported that his knee pain had started years ago and that over time the pain had moved about his body.  The podiatrist assessed the Veteran with metatarsalgia, hammer toes, onychomycosis, fat pad atrophy, pain, and difficulty with walking.  The podiatrist opined that the knee problem the Veteran developed some years ago had an effect on his entire musculoskeletal system.  The podiatrist noted that the typical response is for the adjacent distal and proximal joints to compensate the most, and, as they work more then, they wear out and the compensation moves out even further; also, the gait gets more unstable.  The podiatrist also noted that the lesser toes were contracting so much secondary to this, and that it had lead to pain all about the toes.  The podiatrist concluded that it was more than likely the reason for the Veteran's pains throughout the musculoskeletal system, or a definite aggravating factor.

Given the specific circumstances in this case, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, further action at the AMC/RO level is necessary to resolve the claim.

Furthermore, the Board observes that all VA treatment records are not associated with the claims file.  In this regard, the Board notes that the record contains the Veteran's VA treatment records since January 2008; however, it appears as though the Veteran has been receiving VA treatment since at least March 2001.  In this regard, the Board notes that a January 2008 treatment record, which documents the Veteran's active problems, shows dates as early as March 2001, which likely corresponds to the date the Veteran was first diagnosed or treated by VA for such problems.  In addition, the Veteran testified during his June 2011 Board hearing that he had received treatment from the Leavenworth VA Medical Center in 2005.

The Board finds that these VA treatment records would be pertinent to the Veteran's claim.  Therefore, in order to more fully address the Veteran's contentions, the Board concludes it appropriate to request and obtain these VA treatment records prior to January 2008, as well as any recent records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Eastern Kansas Health Care System - Dwight D. Eisenhower VA Medical Center and the Kansas City VA Medical Center prior to January 2008 and since December 2010.

2.  Then, after obtaining the above evidence, the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed bilateral hip disability, bilateral ankle disability, and bilateral foot disability.  It is imperative that the claims folder be reviewed in conjunction with the examination (specifically including the September 2009 and February 2011 VA medical examination reports and the September 2010 VA podiatry note).  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right and/or left hip disability is proximately due to or the result of his service-connected right and/or left knee disability?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left hip disability has been aggravated by his service-connected right and/or left knee disability?

c)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right and/or left ankle disability is proximately due to or the result of his service-connected right and/or left knee disability?

d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left ankle disability has been aggravated by his service-connected right and/or left knee disability?

e)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right and/or left foot disability is proximately due to or the result of his service-connected right and/or left knee disability?

f)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right and/or left foot disability has been aggravated by his service-connected right and/or left knee disability?

The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report(s) obtained and ensure that adequate opinions with rationale have been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



